                                Case 2:19-cv-00044-RFB-VCF Document 61 Filed 06/08/20 Page 1 of 3



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                FREEDOM LAW FIRM
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554, Ext.222
                      11        EFax: (702) 967-6666
                                Email: ghaines@freedomlegalteam.com
                      12
                                Attorneys for Plaintiff
                      13
                                                                 UNITED STATES DISTRICT COURT
                      14
                                                                      DISTRICT OF NEVADA
                      15

                      16
                                STANLEY K. ANTHORY,                             Case No. 2:19-cv-00044-RFB-VCF
                      17
                                                    Plaintiff,                  STIPULATION AND ORDER TO EXTEND
                      18                                                        TIME FOR PLAINTIFF TO FILE MOTION
                                        v.                                      FOR SANCTIONS
                      19
                                PIONEER/MAC, INC.,                              [FIRST REQUEST]
                      20
                                                    Defendant.                  Complaint filed: January 7, 2019
                      21

                      22                Plaintiff Stanley K. Anthory (“Plaintiff”), by and through his counsel of record, and
                      23
                                Defendant Pioneer/Mac, Inc. (“Pioneer”) have agreed and stipulated to the following:
                      24
                                        1.      On May 15, 2020, the Court entered an Order for Plaintiff to file his Motion for
                      25
                                Sanctions no later than June 12, 2020 [ECF Dkt. 54].
                      26

                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00044-RFB-VCF Document 61 Filed 06/08/20 Page 2 of 3



                                       2.      On June 4, 2020, the parties conducted Pioneer’s 30(b)(6) deposition. Based on
                         1

                         2      unanticipated testimony at the deposition, the parties are presently conferring regarding a

                         3      supplemental production by Pioneer, which will likely impact the underlying motion.

                         4      Additionally, and because Plaintiff believes the deposition transcript in this matter will be material
                         5
                                to the motion. Extending the time to submit a sanctions motion minimizes the expenses of this
                         6
                                case by ensuring that Plaintiff will not have to order a copy of the transcript on an expedited basis.
                         7
                                       Plaintiff and Pioneer have agreed to extend Plaintiff’s time to file his Motion for Sanctions
                         8
                                three weeks. As a result, both Plaintiff and Pioneer hereby request this Court to further extend the
                         9

                      10        date for Plaintiff to file his Motion for Sanctions until July 3, 2020.

                      11        //
                      12        //
                      13
                                //
                      14
                                //
                      15
                                //
                      16

                      17        //

                      18        //

                      19        //
                      20        //
                      21
                                //
                      22
                                //
                      23
                                //
                      24

                      25        //

                      26        //

                      27        //
                      28
                                                                                2 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00044-RFB-VCF Document 61 Filed 06/08/20 Page 3 of 3



                                       This stipulation is made in good faith, is not interposed for delay, and is not filed for an
                         1

                         2      improper purpose

                         3             IT IS SO STIPULATED.
                                       Dated June 8, 2020
                         4
                                 KNEPPER & CLARK LLC                                   WRIGHT FINLAY & ZAK
                         5
                                 /s/ Miles N. Clark                                    /s/ Ramir M. Hernandez
                         6
                                 Matthew I. Knepper, Esq., SBN 12796                   R. Samuel Ehlers, Esq., SBN 9313
                         7       Miles N. Clark, Esq., SBN 13848                       Ramir M. Hernandez, Esq., SBN 13146
                                 5510 So. Fort Apache Rd, Suite 30                     7785 W. Sahara Ave., Suite 200
                         8       Las Vegas, NV 89148                                   Las Vegas NV 89117
                                 Email: matthew.knepper@knepperclark.com               Email: sehlers@wrightlegal.net
                         9       Email: miles.clark@knepperclark.com                   Email: rhernandez@wrightlegal.net
                      10
                                 FREEDOM LAW FIRM                                      Counsel for Defendant
                      11         George H. Haines, Esq., SBN 9411                      Pioneer/Mac, Inc.
                                 8985 S. Eastern Avenue, Suite 350
                      12         Las Vegas, NV 89123
                                 Phone: (702) 880-5554, Ext.222
                      13
                                 EFax: (702) 967-6666
                      14         Email: ghaines@freedomlegalteam.com

                      15         Counsel for Plaintiff

                      16                     ORDER GRANTING STIPULATION TO EXTEND TIME FOR
                                                 PLAINTIFF TO FILE MOTION FOR SANCTIONS
                      17

                      18
                                IT IS SO ORDERED.
                      19
                                                                             _________________________________________
                      20                                                     UNITED STATES MAGISTRATE JUDGE
                      21                                                                8th          June
                                                                             DATED this ____ day of _____________ 2020.
                      22

                      23

                      24

                      25

                      26

                      27
                      28
                                                                              3 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
